Citation Nr: 1544230	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's virtual claims file shows that he filed a notice of disagreement (NOD) with respect to the December 2014 rating decision in regard to the effective dates assigned for the grant of a 100 percent rating for PTSD with anxiety disorder, depression, and alcohol dependence and eligibility for Dependents' Educational Assistance, and the denial of the Veteran's petition to reopen his claim for entitlement to service connection for residuals of a head injury (to include seizure disorder, hand tremors, fatigue, vision problems and dizziness).  A January 2015 letter to the Veteran indicated that the RO had received the Veteran's NOD with the December 2014 rating decision.  As the RO has acknowledged receipt of the NOD and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the January 2015 letter reflects that the NOD has been recognized, Manlincon is not applicable in this case.  Accordingly, the Board declines to remand the issues adjudicated in the December 2014 rating decision for the issuance of a statement of the case (SOC) and instead refers the issues to the RO to issue an SOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a December 2014 rating decision, the RO granted the Veteran a 100 percent rating for his service-connected PTSD with anxiety disorder, depression, and alcohol dependence in remission, effective August 11, 2014.  The RO also denied the Veteran's petition to reopen his claim for entitlement to service connection for residuals of a head injury.  As noted above, the Veteran has timely appealed the effective date of the grant of a 100 percent rating and the denial of the claim for entitlement to service connection for a head injury.  The Board finds that the issue of entitlement to SMC based on the need for aid and attendance is intertwined with the issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Additionally, a December 2014 VA examination indicated the Veteran had severe symptoms of PTSD with anxiety disorder and depression.  The report also noted that the Veteran had dementia and a seizure disorder that may be related to military trauma.  However, the Veteran is not currently service-connected for dementia or a seizure disorder.  It is unclear from the VA examination report whether the Veteran is housebound or requires aid and attendance due to his service-connected disabilities.  Since it is unclear whether the Veteran's disabilities that limit him and may require SMC are based on his service-connected or nonservice-connected disabilities, a VA aid and attendance examination is necessary in order to make a determination in this claim.  

Accordingly, the case is REMANDED for the following action:

1.  After the issues referred in the introduction (entitlement to earlier effective dates for the grant of a 100 percent rating for PTSD with anxiety disorder, depression, and alcohol dependence and eligibility for Dependents' Educational Assistance and whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a head injury) are adjudicated, schedule the Veteran for a VA examination to determine the current level of all impairment resulting from the Veteran's service-connected disabilities.  Forward the claims file to the examiner for review.  All indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities are sufficient by themselves to render him so helpless as to require the aid and attendance of another person on a regular basis or render him housebound.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to SMC based on the need for aid and attendance or at the housebound rate.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


